After another review of the facts we arrive at the conclusion that there is testimony sustaining the judgment of the court for $500 damages. While there is authority for the proposition that the mere filing of the abstract of judgment did not in law constitute a basis for damages, still circumstances may surround such filing as to cause damages to one whose title to land is clouded by such record of the abstract of title. The facts of this case show that appellants knew that the land was the separate estate of Mrs. Moore, and evidently desired to force appellees to pay off the judgment. A sale was broken off by such record and appellants refused to lift the cloud from the title of Mrs. Moore, but persisted in claiming a lien on her property. The evidence warrants the amount of damages found by the court. The motion for rehearing is granted, that part of our judgment reversing the judgment as to damages is set aside, and the judgment of the lower court in all things affirmed.